                Case 2:19-cv-01030-RAJ Document 14 Filed 05/11/20 Page 1 of 4



                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
9
     CARPENTERS HEALTH AND SECURITY
10   TRUST OF WESTERN WASHINGTON;
     CARPENTERS RETIREMENT TRUST OF
11   WESTERN WASHINGTON;                              CASE NO. 19-cv-01030-RAJ
     CARPENTERSEMPLOYERS VACATION
12   TRUST OF WESTERN WASHINGTON; and                 ORDER DENYING MOTION
     CARPENTERS-EMPLOYERS                             FOR DEFAULT JUDGMENT
13   APPRENTICESHIP AND TRAINING
     TRUST FUND OF WASHINGTON-IDAHO,
14
                   Plaintiffs,
15
           v.
16
     GHL ARCHITECTURAL MILLWORK,
17   LLC, a Washington limited liability
     company; and TAVIS GAUDET, an
18   individual,

19                 Defendants.

20         This matter is before the Court on Plaintiffs’ motion for default judgment against
21   Defendants GHL Architectural Millwork, LLC and Tavis Gaudet. Dkt. # 10. On May
22   11, 2019, GHL and Mr. Gaudet were both served with a summons and copy of the
23   complaint. Dkt. ## 5, 6. Defendants did not appear or otherwise respond. On October 7,
24   2019, the Court entered an order of default against both Defendants. Dkt. # 9. Plaintiffs
25   now move for default judgment. For the following reasons, the Court DENIES the
26   motion without prejudice.
27
     ORDER – 1
28
                Case 2:19-cv-01030-RAJ Document 14 Filed 05/11/20 Page 2 of 4




1             At the default judgment stage, the court presumes all well-pleaded factual
2    allegations are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal,
3    826 F.2d 915, 917–18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d
4    899, 906 (9th Cir. 2002). Where those facts establish a defendant’s liability, the Court
5    has discretion, not an obligation, to enter a default judgment. Aldabe v. Aldabe, 616 F.2d
6    1089, 1092 (9th Cir. 1980); Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388,
7    1392 (9th Cir. 1988). The plaintiff must submit evidence supporting a claim for a
8    particular sum of damages. TeleVideo Sys., 826 F.2d at 917-18; see also Fed. R. Civ. P.
9    55(b)(2)(B). If the plaintiff cannot prove that the sum it seeks is “a liquidated sum or
10   capable of mathematical calculation,” the Court must hold a hearing or otherwise ensure
11   that the damage award is appropriate. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir.
12   1981).
13            Plaintiffs are a collection of trust funds established to offer fringe benefits to
14   eligible participants. Dkt. # 1. Defendant GHL Architectural Millwork, LLC (“GHL”),
15   is a Washington limited liability company that is owned by Defendant Travis Gaudet.
16   Dkt. # 1 at ¶¶ 1.6-1.7. In 2018 and early 2019, GHL executed five project agreements
17   with the Pacific Northwest Regional Council of Carpenters that bound GHL to a master
18   labor agreement (collectively, the “Agreements”). See Dkt. # 11 at ¶ 6, Exs. 1-6. Under
19   the Agreements, GHL agreed to be bound by the terms of the four trust agreements that
20   comprise the Carpenters Trusts. Id. In doing so, GHL also agreed to pay fringe benefit
21   contributions to the Carpenters Trusts. Dkt. # 11, Exs. 1-5; Dkt. # 11, Ex. 6 at 75-76.
22            Plaintiffs allege in their complaint that GHL failed to routinely report or pay fringe
23   benefit contributions to the Carpenters Trusts for the period October 2018 through March
24   2019, as required under the trust fund agreements. Dkt. # 1 at ¶ 3.17. In the motion for
25   default judgment, Plaintiffs request that the Court order GHL to pay $13,925.00 in fringe
26   benefits, $1,503.35 in liquidated damages, $1,189.12 in accrued, prejudgment interest,
27
     ORDER – 2
28
              Case 2:19-cv-01030-RAJ Document 14 Filed 05/11/20 Page 3 of 4




1    and $3,039.32 “on the balance of the audit report,” totaling $19,656.79. Dkt. # 10 at 9.
2    However, Plaintiffs’ accompanying judgment claim summary report shows a total claim
3    of $20,059.68. Dkt. # 11, Ex. 15 at 394; see also Dkt. # 10-1 (proposed order requesting
4    damages from GHL in the amount of $20,059.68). The amount of interest requested in
5    the claim summary report also appears to differ from the amount requested in Plaintiffs’
6    motion. Compare Dkt. # 11, Ex. 15 (requesting $1,215.71) and Dkt. # 10 at 9 (requesting
7    $1,189.12).
8           The “audit report claim” is equally confusing. In the judgment claim summary
9    report, Plaintiffs appear to request $3,415.62 in connection with the audit claim (Dkt. #
10   11, Ex. 15 at 394), while in the subsequent audit claim summary report and motion
11   Plaintiffs request $3.039.32. Dkt. # 11, Ex. 15 at 395; Dkt. # 10 at 9. And the amount of
12   interest requested also differs in both charts. Compare Dkt. # 11, Ex. 15 at 394
13   (requesting $251.33) and Dkt. # 11, Ex. 15 at 395 (requesting $561.85).
14          While there is undoubtedly a reasonable explanation for these discrepancies, the
15   Court declines to devote any more judicial resources to making sense of these
16   ambiguities. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.
17   2003) (“[J]udges are not like pigs, hunting for truffles buried in briefs.”) (quoting United
18   States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)). To the extent Plaintiffs wish to
19   recover damages from GHL, they must clearly and consistently establish their entitlement
20   to a specific amount in the motion for default judgment and directly and clearly support
21   that request with the accompanying exhibits and declarations.
22          Plaintiffs also seek to hold Mr. Gaudet liable for breach of fiduciary duty under
23   ERISA and conversion under Washington law. See Dkt. # 1 at ¶¶ 4.7-4.15. However,
24   Plaintiffs’ motion for default judgment devotes a mere two sentences to these claims and
25   does not reference the relevant statutes, case law, or identify the supporting factual
26   allegations. Dkt. # 10 at 9-10. If Plaintiffs wish to recover on these claims, they will
27
     ORDER – 3
28
              Case 2:19-cv-01030-RAJ Document 14 Filed 05/11/20 Page 4 of 4




1    need to do better than that. DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir.
2    2007) (holding that a “defendant is not held to admit facts that are not well-pleaded or to
3    admit conclusions of law.”) (internal citation omitted).
4           For the foregoing reasons, the Court DENIES Plaintiffs’ motion for default
5    judgment without prejudice to refiling with the corrections discussed herein. Dkt. # 10.
6           Dated this 11th day of May, 2020.
7
8
9
                                                      A
                                                      The Honorable Richard A. Jones
10                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     ORDER – 4
28
